Citation Nr: 0926078	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-24 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's request 
to reopen a claim for service connection for a back 
condition.  The Veteran disagreed and perfected an appeal.  

The Veteran and his representative presented evidence and 
testimony in support of the Veteran's claim at a June 2006 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

In a November 2006 decision, the Board reopened the Veteran's 
claim and remanded the claim for further evidentiary and 
procedural development.

In a June 2008 decision, the Board remanded the claim for 
further evidentiary and procedural development. 


FINDING OF FACT

A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's low back condition is unrelated 
to his active duty service.


CONCLUSION OF LAW

Entitlement to service connection for a back condition is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he injured his back 
when he was thrown several times against the bulkhead of the 
ship to which he was assigned, U.S.S. Calcateer, D.E.R. 390 
(hereinafter referred to as Calcateer), when the ship 
encountered heavy weather and took rolls exceeding 15 
degrees.  He claims that his current low back disorder is a 
result of that injury.

The Board will first consider preliminary matters and then 
render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, in the June 2008 decision, the Board remanded 
the Veteran's claim for further procedural and evidentiary 
development.  Specifically, the Board ordered VBA to ensure 
all legally required notice had been provided to the Veteran; 
that VBA obtain records from the Social Security 
Administration (SSA) pertaining to the Veteran; that VBA 
obtain VA medical records pertaining to the Veteran from Lake 
City, Gainesville and Tallahassee, Florida; and to request 
that the Veteran identify the healthcare providers who had 
records pertaining to his back condition.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the record shows that VBA sent a letter dated 
December 2006 which, as is discussed in more detail 
immediately below, met the legal requirements for notice.  
The record also shows that VBA received SSA records and 
associated them with the Veteran's VA claims folder and 
obtained the Veteran's current VA medical records from the 
designated Florida VA medical facilities.  Finally, the 
record shows that the Veteran was asked in a July 2008 letter 
to identify all medical practitioners who had provided 
treatment concerning his low back condition and to provide a 
release for any such records.

In sum, the Board finds that VBA substantially complied with 
the June 2008 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the Veteran a letter dated December 
2006 which informed the Veteran of what was required to 
substantiate a claim for service connection.  Specifically, 
the letter informed the Veteran that the evidence must show a 
current disability, an injury or event during service, and 
medical evidence establishing a nexus between the in-service 
injury or event and the current disability.  The Board 
further notes that the letter provided the Veteran with 
notice of how VA determines a disability rating and an 
effective date in compliance with the requirements stated in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the notice letter explained to the Veteran that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records. 

Finally, the notice was provided prior the date of the last 
adjudication of the Veteran's claims in April 2009.  Thus, 
the Veteran had a meaningful opportunity to participate in 
the adjudication of his claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

With regard to the duty to assist, the Board observes that 
the RO obtained the Veteran's service treatment records, 
private medical records identified by the Veteran, and VA 
treatment records.  The record also shows that the Veteran 
was provided medical examinations pertaining to his claim, 
including in January 2008.  

The Board finds that VA has satisfied the notification and 
duty to assist provisions of the law.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the Veteran and 
his representative presented evidence and testimony at a June 
2006 hearing at the RO before the undersigned VLJ.

The Board will proceed to a decision on the merits.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

With regard to element (1), a January 2008 VA examiner 
provided a diagnosis of "mild degenerative disc disease of 
the lumbar spine."  Thus, element (1) is met.

With regard to element (2), the Veteran's service treatment 
records include a July 28, 1970, entry which states that the 
Veteran gave a "history of low back pain starting last 
Friday when heading over to pick up an object from the deck 
and has progressed to be more painful today."  The 
assessment was indicated to be a lumbar strain.  The Board 
notes that there are no follow-up entries and that this is 
the only entry regarding back pain in the Veteran's entire 
service treatment record.  Notably, the Veteran's February 
1971 discharge physical makes no mention of back pain.  It 
thus appears from the contemporary medical records that the 
Veteran's low back condition in July 1970 resolved and did 
not reoccur during service.  There is also no record of the 
Veteran's back condition within a year after discharge.  

The Veteran testified at the June 2006 hearing that in about 
the latter part of 1970, the Calcateer was at in heavy 
weather and began to take extreme rolls.  When the ship 
rolled, the Veteran testified that he was thrown against the 
bulkheads and injured his head and back.  He claims he was 
taken off of duty for "three or four days" as a result of 
the injuries.  See hearing transcript at pages 3-4.  As noted 
above, the Veteran's service treatment record is not 
congruent with the testimony he gave some 35 years later.  
The Court has held that contemporaneous evidence has greater 
probative value than history as reported by the claimant. See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994). The Court has also 
held that the Board may consider whether the veteran's 
personal interest may affect the credibility of testimony. 
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Here, 
the contemporary records show nothing regarding injury caused 
by hitting bulkheads, but rather shows a one-time event which 
resulted in a strained lumbar.  

The Board finds that the contemporary service treatment 
records are more probative than the Veteran's testimony in 
support of his claim for monetary benefits.  His 2006 
statement is inconsistent with the statement made when he 
sought medical treatment for a strained back in 1970.  
Therefore, the Board places more probative value in his 1970 
statements as recorded in the medical record.  The Board 
finds that the evidence of record shows a resolved and not 
chronic injury to the Veteran's low back in July 1970.  Thus, 
element (2) is supported by evidence at least in equipoise.

With regard to element (3), the January 2008 VA examiner 
provided an opinion that the Veteran's mild degenerative disc 
disease was less likely than not related to his military 
service.  He reasoned that the Veteran's service treatment 
record only shows a "minor injury on active duty that 
apparently resolved," and also noted that "there is a back 
injury at work 6 years after discharge."  The examiner also 
stated that the Veteran's "imaging studies are essentially 
normal for age."  

As referred to by the January 2008 examiner, a July 6, 1977, 
examination record states that the Veteran was at work on 
"June 18 and had an accident and hurt his back."  In an 
undated "Problem List" from Dr. G.W., the lumbar disc 
disease is noted as beginning in 1990.  

The Board also observes that a July 2000 VA examiner examined 
the Veteran but did not have the benefit of reviewing the 
Veteran's VA claims folder.  The July 2000 examiner diagnosed 
the Veteran with chronic low back pain and opined that "it 
is as likely as not that this was related to his back injury 
during the military; however no military hospital records or 
C-file are available for review."  The Board observes that 
the examiner noted in the "history" section of the report 
that the Veteran stated that "during his period of service 
he was hospitalized for low back pain in Bethesda for several 
weeks."  The Board notes there is nothing in the Veteran's 
service treatment records showing that he was treated at or 
transferred for treatment to Bethesda Naval Medical Center at 
any time.  

The Board finds that the July 2000 VA examiner's opinion that 
the Veteran's low back pain was related to his active duty 
service is based on a fact related by the Veteran which is 
not substantiated by the medical evidence of record.  
Moreover, had the examiner had the service treatment records 
which dispute the Veteran's July 2000 statement, the 
examiner's opinion might be different.  The July 2000 VA 
examiner's opinion is thus not as probative as the January 
2008 examiner's opinion.  

The January 2008 examiner had the entire service treatment 
record and the Veteran's VA claims folder which indicate a 
1977 injury to the back and make no mention of any injury 
occurring during service, and includes the service treatment 
record which shows a "minor injury on active duty that 
apparently resolved."  In short, the Board finds that the 
January 2008 VA examiner's opinion is substantially supported 
by the evidence of record whereas the July 2000 VA examiner's 
is not.  Therefore, the Board finds that the January 2008 
examiner's opinion that the Veteran's current low back 
disorder is unrelated to his active duty service is more 
probative than that of the July 2000 VA examiner who found 
otherwise.

Finally, to the extent that the Veteran's contentions can be 
construed as evidence that his current low back condition is 
related to his military service, the Board notes that he is 
singularly unqualified to make such a medical opinion.  There 
has been nothing proffered by the Veteran that he is 
qualified to make a medical opinion, and there is nothing in 
the record which indicates he has the experience, education 
or training to make such a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  For those reasons, the Board finds 
that the Veteran's statements regarding whether a nexus 
exists between his current back condition and an event or 
injury during service have no probative value.

For those reasons, the Board finds that the preponderance of 
the competent medical evidence is against a finding that 
Hickson element (3) has been satisfied.  The claim fails on 
that basis.


ORDER

Entitlement to service connection for a back condition is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


